                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN_DISTRICT OF NORTH CAROLINA
UNITED STATES OF AMERICA,
        Plaintiff,
        v.                                               Case No. 2:16-cv-20-D
 FRANCIS M. JOHNSON, et al.,
        Defendants.

                                             JUDGMENT

             For the reasons stated in the United States' motion for default judgment and agreed

order of sale, judgment is hereby entered as follows:

             A)   Default judgment is entered against Francis Johnson as to Count III ofthe

complaint;

             B)   As to Count III, the United States tax liens attach to the real property known as the

Rosa Eure Johnson Harrel tract, containing 44.69 acres in Gates County, North Carolina, Parcel ID

Number 02-00405, and are hereby foreclosed;

             C)   The real property will be sold and the proceeds distributed pursuant to the attached

agreed order of sale;

             D)   Count IV of the complaint is dismissed.

SO ORDERED. This the           S     day of October 2018.
